          Case 2:19-cv-00226-GMN-VCF Document 29 Filed 03/25/20 Page 1 of 3



     Daniel R. Watkins
 1
     Nevada State Bar No. 11881
 2   DW@wl-llp.com
     Brian S. Letofsky
 3   Nevada State Bar No. 11836
     Brian.Letofsky@wl-llp.com
 4
     Joseph M. Ortuno
 5   Nevada State Bar No. 11233
     jortuno@wl-llp.com
 6   WATKINS & LETOFSKY, LLP
 7   8215 S. Eastern Ave., Ste. 265
     Las Vegas, NV 89123
 8   Office:(702) 901-7553; Fax: (702) 974-1297
     Attorneys for Defendant, Watkins & Letofsky, LLP
 9
10
                              UNITED STATES DISTRICT COURT
11
                                      DISTRICT OF NEVADA
12
13 AMY BUCHANAN                                    Case No.: 2:19-cv-00226-GMN-VCF
14                       Plaintiff,
15 vs.                                                DEFENDANTS’ NOTICE OF FILING

16 WATKINS & LETOFSKY, LLP., a Nevada
17 Limited Liability Partnership; and DOES 1-
   X, inclusive,
18
                         Defendant.
19
20
           PLEASE TAKE NOTICE that the following documents were filed this date in the above-
21 entitled matter:
22
         1. DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT; and
23
24
25
26
27
28



                                         NOTICE OF FILING
                                                -1-
      Case 2:19-cv-00226-GMN-VCF Document 29 Filed 03/25/20 Page 2 of 3



     2. INDEX OF EXHIBITS TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
 1
 2
 3     DATED this 25th day of March, 2020.
 4                                                 WATKINS & LETOFSKY, LLP
 5                                       By:        /s/ Joseph M. Ortuno
 6                                                 ____________________________________
                                                   Daniel R. Watkin, Esq.
 7                                                 Brian S. Letofsky, Esq
                                                   Joseph M. Ortuno, Esq.
 8                                                 8215 S. Eastern Avenue, Suite 265
 9                                                 Las Vegas, NV 89123
                                                   Office: (702) 901-7553; Fax: (702) 974-1297
10                                                 Attorneys for Watkins & Letofsky, LLP
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                    NOTICE OF FILING
                                             -2-
           Case 2:19-cv-00226-GMN-VCF Document 29 Filed 03/25/20 Page 3 of 3



                                    CERTIFICATE OF SERVICE
 1
            I hereby certify that I electronically transmitted the foregoing DEFENDANTS’ NOTICE
 2
     OF FILING to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
 3
     of Electronic Filing to the following CM/ECF registrant:
 4
 5          James P.Kemp, Esq.

 6          DATED this 25th day of March, 2020
 7
 8                                                     /s/ Farah Kachermeyer
                                                 ___________________________________
 9                                               An Employee of Watkins & Letofsky, LLP
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           NOTICE OF FILING
                                                   -3-
